DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vladislav Z. Teplitskiy (Reg. No. 68,069) on 06/03/2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 9, before “upper”, change “the” to --an--.
In claim 4, line 8, after “the plurality of lower border points”, delete “box”.
In claim 9, line 13, before “upper”, change “the” to --an--.
In claim 12, line 8, after “the plurality of lower border points”, delete “box”.
In claim 17, line 10, before “upper”, change “the” to --an--.
In claim 20, line 8, after “the plurality of lower border points”, delete “box”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-9, 11-17 and 19-20 are allowed.
Regarding independent claim 1, applicant admitted prior art disclosed in paragraph 0021 “conventional text detection method” discloses a method for detecting a text region in an image (see par 21, text detection can detect an input image one or more text regions in the image), comprising: detecting, based on feature representation of an image, one or more text regions in the image (see par 21), a first text region of the one or more text regions being represented by a polygon (i.e., quadrilateral is a type of polygon, see par 21, quadrilateral text box) and covering a text in the image (i.e., see par 21 “cover rectangular texts”), a region occupied by the text being of a certain shape.
Applicant admitted prior art disclosed in paragraph 0021, does not disclose, teach or suggest, determining, based on a feature block of the first text region, text geometry information associated with the text, the text geometry information comprising at least a text centerline of the text and distance information of the centerline from an upper and lower borders of the text; and adjusting, based on the text geometry information associated with the text, the first text region to a second text region, the second text region also covering the text and being smaller than the first text region, wherein determining text geometry information associated with the text comprises: extracting the feature block of the first text region from the feature representation of the image through region-of-interest conversion; and enhancing the feature block using a plurality of convolution layers in a convolutional neural network, as recited in amended independent claim 1.
Claims 3-8 are allowable over the closest prior art of record discussed above because claims 3-8 are dependent on allowable amended independent claim 1 above.
Amended independent claims 9 and 17 contain the same and/or similar claim limitations or features, as recited in amended independent claim 1 above. Therefore, amended independent claims 9 and 17 are allowable over the closest prior art of record discussed above in amended independent claim 1 above, for the same and/or similar reasons, as discussed above in amended independent claim 1 above.
Claims 11-16 and 19-20 are allowable over the closest prior art of record discussed above because claims 11-16 and 19-20 are dependent on allowable amended independent claims 9 and 17 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huttenlocher et al. (US 5,321,770) teaches determining the boundaries of a symbol or word string within an image (see the abstract).

Zhang et al. (US 2012/0134588 A1) teaches processing regions of an image containing text (see par 0010). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOV POPOVICI/Primary Examiner, Art Unit 2677